Citation Nr: 1721353	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1969 to January 1973 with the United States Air Force, and from August 1975 to September 1976 with the United States Navy.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record does not contain competent evidence demonstrating that the Veteran's post-service hypertension is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in a November 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  The RO advised the claimant by a letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and PMRs.  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
38 C.F.R. § 3.103.

II. Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d) (2015).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Hypertension

The Veteran seeks service connection for hypertension as secondary to his diabetes mellitus.  After carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim. 

The Veteran presented evidence of having served in Vietnam during the Vietnam era.  The RO conceded that the Veteran set foot in Vietnam and is entitled to the legal presumption of Agent Orange exposure and granted the Veteran service connection for diabetes mellitus type II in October 2013.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Board finds that the record on appeal establishes that hypertension was not present during the Veteran's active duty or manifest to a compensable degree within in the first post-service year.  The Veteran's service treatment records are silent for mention of this condition and his last service medical examination in May 1976 was normal in all pertinent respects.  The post-service record on appeal is similarly negative for complaints or findings of hypertension within the first post-service year or, indeed, for many years thereafter.  The Veteran was not diagnosed as having hypertension until April 2008, more than thirty-five years after service separation (he was diagnosed soon thereafter as having diabetes mellitus in June 2008).  

In September 2013, the Veteran was given a VA examination and hypertension was diagnosed.  With regard to the Veteran's hypertension claim, the VA examiner found no history of diastolic blood pressure elevation predominantly 100 or greater.  The VA examiner took three blood pressure readings throughout the examination that read 129/70; 127/74; and 125/72, respectively.  The VA examiner determined that the Veteran's hypertension was less likely as not caused by or a result of diabetes II, rationalizing that there was no diagnostic evidence to support the claim and the Veteran had normal renal functions.  The VA examiner included an addendum later in September 2013 and made the same opinion and rationale as to hypertension being aggravated by type II diabetes.  While the VA examiner's report on hypertension does not state how or why the Veteran's renal functions were examined, the initial VA examination also included an examination of the Veteran's diabetes mellitus claim.  There, the VA examiner found that the Veteran did not currently have or have a history of recurrent symptomatic urinary tract or kidney infections. 

The Veteran's representative contends in his brief that the VA examiner "is not shown to have any particular expertise, experience, training, or competence in commenting on Cardiovascular disorders.  Rather, the examiner is noted as Nurse Practitioner," and therefore "[a]bsence of competence renders her assessment no more probative than the appellant's lay assertions that there is a nexus to his service-connected DM II and/or herbicide exposure."  See Appellant's Brief, April 2017.  The Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  38 C.F.R. § 3.159(a)(1) states, "[C]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  It is well established that a registered nurse practitioner, such as the one who conducted the Veteran's September 2013 hypertension and diabetes examinations, is one who, by definition, has "advanced education and clinical training in a specialized area of health[]care ... [and] can diagnose, prescribe, and perform procedures."  Id. at 569 (citing Dorland's Illustrated Medical Dictionary 1294 (30th ed. 2003)).  A nurse practitoner, having completed medical education and training, thus fits squarely into the requirements of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Id. at 569.  

The Veteran's representative contends that the VA examiner's September 2013 medical opinion is inadequate because it is not based on pertinent medical history, to include the Veteran's competent lay evidence.  See Appellant's Brief, April 2017.  The VA examiner stated in her report that she reviewed the Veteran's claims file.  At that time, the Veteran's claims file included medical records from his treating physician, Dr. M.I.  The earliest diagnosis for hypertension is April 22, 2008.  The earliest indication of diabetes (diagnosed as abnormal glucose) is April 29, 2008.  Dr. M.I. first notes a diagnosis of type II diabetes mellitus on November 19, 2008.  Based upon this pertinent medical evidence, the VA examiner opined that there is no diagnostic evidence to support the Veteran's claim that his hypertension diagnosis was caused or aggravated by his diabetes mellitus diagnosis.  While additional medical evidence was provided to the VA after the VA examiner's report and the RO's October 2013 decision, this evidence only adds an earlier date for the diabetes mellitus diagnosis, June 18, 2008.  The inclusion of this additional evidence would not have changed the VA examiner's opinion since hypertension was diagnosed prior to diabetes mellitus.

As for the statement that the VA examiner did not include the Veteran's competent lay evidence, lay evidence can be competent and sufficient to establish a diagnosis when: 1) the layperson is competent to identify the medical condition, or 2) the layperson is reporting a contemporaneous medical diagnosis, or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the adjudicator.  Id. at 1377.  Upon review of the claims file, none of the lay evidence satisfies this test and is therefore not competent to make a medical determination.  Thus, the VA examiner did not err by not addressing the lay evidence in her report.

Finally, the Veteran's representative contends that the VA examiner's conclusions are unsupported by specific and competent medical rationale; the VA examiner does not cite why the Veteran's medical history, including manifestations of diabetes mellitus and hypertension, does not indicate that the disorder could be secondary; and there is no discussion of whether the Veteran's conceded herbicide exposure in Vietnam caused his development of hypertension.  See Appellant's Brief, April 2017.  In the VA examiner's rationale regarding service connection for hypertension, she states that the Veteran's renal functions are normal, indicating that renal function is a link between diabetes mellitus and hypertension.  As previously stated above in the September 2013 VA examination, the VA examiner found that the Veteran did not currently have or have a history of recurrent symptomatic urinary tract or kidney infections.  Because the Veteran's medical history shows he has not had medical complaints regarding his kidneys, the link between diabetes mellitus and hypertension is not present.  While the VA examiner's opinion does not discuss whether the Veteran's conceded herbicide exposure in Vietnam caused his development of hypertension, it is clearly established in 38 C.F.R. § 3.309(e) that hypertension is not a presumptive disease of herbicide exposure.  Note 2 under this section further states that for the purposes of this section, the term ischemic heart disease does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  The Veteran has not submitted any competent evidence linking hypertension to active duty service via conceded exposure to herbicides while on active duty.  See Combee, supra.  

In arriving at the foregoing decision, the Board considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


